 Case 2:17-cv-00172-D-BR Document 55 Filed 01/04/19                   Page 1 of 2 PageID 264

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION

JULIO CHAPA AND                                 §
LETICIA CHAPA,                                  §
                                                §
         Plaintiffs,                            §
                                                §
v.                                              §          Civil Action No. 2:17-CV-172-D
                                                §
TESLA LEASING, LLC,                             §
BONUS TRANSPORTATION, LLC                       §
AND MIRSAD MALKIC                               §
                                                §
         Defendants.                            §

                       AGREED ORDER OF DISMISSAL WITH PREJUDICE

         This Court has considered the Agreed Motion for Dismissal with Prejudice submitted

by Plaintiffs Julio Chapa and Leticia Chapa and Defendants Bonus Transportation, LLC,

Mirsad Malkic, and Tesla Leasing, LLC. After considering such Motion, it is the Court’s

opinion that it should be granted in its entirety. It is therefore,

         ORDERED that all of the claims and causes of action of Plaintiffs Julio Chapa and

Leticia Chapa in this cause against the Defendants Bonus Transportation, LLC, Mirsad

Malkic, and Tesla Leasing, LLC, are hereby dismissed with prejudice to the refiling of same;

that all attorneys’ fees, expenses and costs of court shall be borne by the party incurring

same. This Court shall retain jurisdiction to enforce this order of dismissal and the

settlement agreement of the parties which is the basis for this Agreed Order. This Order

disposes of all claims and parties to the lawsuit and is a final and appealable order of the

Court.

         SIGNED January 4, 2019.


                                                    _________________________________
                                                    SENIOR JUDGE


AGREED ORDER OF DISMISSAL WITH PREJUDICE                                              Page 1
 Case 2:17-cv-00172-D-BR Document 55 Filed 01/04/19                  Page 2 of 2 PageID 265

AGREED AND APPROVED AS TO SUBSTANCE AND FORM:

THE TRACY FIRM

By: _____________________________
    W.P. “Chip” Martens, Jr.
    State Bar No. 24002528
    CMartens@vehiclesafetyfirm.com
    4701 Bengal Street
    Dallas, Texas 75235
    Phone: 214-324-9000
    Facsimile: 972-387-2205

SMITH WILSON LAW FIRM, P.C.

By: _____________________________
    Mark A. Wilson
    State Bar No. 21704450
    mark@smithwilsonlaw.com
    P.O. Box 212
    Canyon, Texas 79015
    Phone: 806-372-4120
    Facsimile: 806-372-4501

ATTORNEYS FOR PLAINTIFFS
JULIO CHAPA AND LETICIA CHAPA

PENNINGTON HILL, LLP

By: _____________________________
    H. Allen Pennington, Jr.
    State Bar No. 15758500
    apennington@phblaw.com
    Matthew D. Germany
    State Bar No. 24025377
    mgermany@phblaw.com
    James G. Bennett
    State Bar No. 02145600
    jbennett@phblaw.com
    509 Pecan Street, Suite 101
    Fort Worth, Texas 76102
    Telephone: (817) 332-5055
    Facsimile: (817) 332-5054

ATTORNEYS FOR DEFENDANTS
TESLA LEASING, LLC,
BONUS TRANSPORTATION, LLC,
AND MIRSAD MALKIC
R:\55\Bonus\Settlement\Agreed Order of Dsmissal with Prejudice.doc


AGREED ORDER OF DISMISSAL WITH PREJUDICE                                             Page 2
